       Case 4:21-cv-00126-DPM Document 8 Filed 04/28/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

DANE RICHARDSON                                             PLAINTIFF

v.                       No. 4:21-cv-126-DPM

CRAIN FORD OF LITTLE ROCK, LLC,
and CAPITAL ONE AUTO FINANCE,
INC.                                                    DEFENDANTS

                             JUDGMENT
     Richardson's claims are dismissed without prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
